DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a Continuation of PCT/JP2018/044962, which claims foreign priority of JAPAN 2018-052592 filed on 03/20/2018.

Status of Claims
	Claim 1-6 and 8 are currently pending and rejected.
	Claim 7 and 9 are canceled.

Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (Pub. No.: US 2013/0035823), in view of Ren et el. (CN 108263224).
	As per claim 1, Yoshida teaches a server apparatus comprising:

 	a storage device configured to store a database for storing location of users who portable electric power supply apparatuses, and electric power amounts which the portable electric power supply apparatuses can supply (see paragraph 0010, “The database that is provided in the information center, which communicates with each of the vehicles to acquire information about, a present location, a travel direction, and a destination point of each of the vehicles and information about whether the each of the vehicles has one of the charge request and the discharge request”; see paragraph 0083-0084, “data recorded in the charge-requesting vehicle database and discharge-requesting vehicle database includes…positional information indicative of the present location and traveling direction of each vehicle 11, a destination point (or a route to the destination point), a requested charge amount or a requested discharge amount”; also see paragraph 0101-0102);

 	a communication circuitry configured to communicate with a plurality of communication terminals (see paragraph 0002, 0010, 0052-0055, 0081-0083, and 0177); and

 	a control circuitry configured to:

 	control the communication circuitry to receive, from a first communication terminal, reception request information that indicates a request for reception of electric power, the reception request information including a date/time on which a first portable electric power supply apparatus associated with the first communication terminal wishes to receive the electric power from a second portable electric power supply apparatus associated with a second communication terminal, a place at which the first portable electric power supply apparatus wishes to receive the electric power from the second portable electric power supply apparatus, and an electric power amount which the first portable electric power supply apparatus wishes to receive the electric power from the second portable electric power supply apparatus (see paragraph 0010, “an electric power transmission reception system (1) enables vehicles to communicate with an information center, (ii) pairs a charge-requesting vehicle…with a discharge-requesting vehicle…(iii) enables the paired charge-requesting vehicle and discharge-requesting vehicle to perform electric power transmission reception therebetween”, and “information center to extract the charge-requesting vehicle and the discharge-requesting vehicle that are to travel in a same area at a same time as paired vehicles from the charge-requesting vehicle and the discharge-requesting vehicle recorded in the database in accordance with the information about the present application, the traveling direction, and the destination point of each of the vehicles”; prior art implies the user of the charge-requesting vehicle must provide time and place at which the user wishes to receive power in order to be matched/paired with users of discharge-requesting vehicle;  also see paragraph 0053, “The information about the electric power transmission reception antennas 23 includes…the amount of electric power that can be transmitted and received”; see paragraph 0094, “The request for performing an inter-vehicle electric power transmission reception includes a vehicle ID, positional information, a destination point (or a planned route), a requested charge amount or discharge amount, a  charge-demanding area or a discharge-demanding area, and other items of information to be recorded into the aforementioned charge-requesting vehicle database and discharge-requesting vehicle database”; also see paragraph 0083-0084, 0116-0117, 0177-0178, and 0183);

 	create solicitation information for soliciting the second portable electric power supply apparatus which wishes to supply the electric power based on the reception request information, the solicitation information including the date/time on which the first portable electric power supply apparatus wishes to receive the electric power from the second portable electric power supply apparatus, the place at which the first portable electric power supply apparatus wishes to receive the electric power from the second portable electric power supply apparatus, and the electric power amount which the first portable electric power supply apparatus wishes to receive the electric power from the second portable electric power supply apparatus (see paragraph 0010, “transmit the generated information to the charge-requesting vehicle and the discharge-requesting vehicle extracted by the extraction device as the paired vehicle”; also see paragraph 0053 and 0111);

 	extract, from the database, portable electric power supply apparatus of which user location is close to the place at which the first portable power supply apparatus wishes to receive the electric power from one of the extracted portable electric power supply apparatuses match the reception request information, the extracted portable electric power supply apparatuses including the second power supply apparatus;
control the communication circuitry to transmit, to the plurality of communication terminals including the second communication terminal associated with the second power supply apparatus, the solicitation information (see paragraph 0009-0010, “The extraction device is provided in the information center to extract the charge-requesting vehicle and the discharge-requesting vehicle that are to travel in a same area at a same time as paired vehicles from the charge-requesting vehicle and the discharge-requesting vehicle recorded in the database in accordance with information about the present location, the traveling direction, and the destination point of each of the vehicles”; see paragraph 0095, “search for the charge-requesting vehicle and discharge-requesting vehicle to be paired for inter-vehicle electric power transmission reception, and determines the vehicles to be paired; also see paragraph 0078, 0088, and 0116-0117, “if multiple discharge-requesting vehicles are capable of traveling in the same electric power transmission reception area at the same time as a certain charge-request vehicle, the vehicles to be paired maybe determined in consideration of requested charge amount and requested discharge amount”), and

 	control the communication circuitry to receive, from the second communication terminal, application information as a response to the solicitation information, the application information indicating that the second power supply apparatus wishes to supply the electric power to the first power supply apparatus (see paragraph 0088, 0093, 0111-0113, “the occupant returns an approval of the inter-vehicle electric power transmission reception indicated by the received information and final conditions for confirmation to the information center 13”, and “If the information center 13 receives an approval of the inter-vehicle electric power transmission reception from both vehicles determined as the paired vehicles, the information center 13 performs s230 to notify both vehicles that the inter-vehicle electric power transmission reception is to be executed”; also see paragraph 0147-0148, “the information center 13 compiles a charge discharge schedule beforehand and transmits the charge discharge schedule to at least either the electric power-transmitting vehicle or the electric power-receiving vehicle”); and

 	control the communication circuitry to transmit the application information of the second power supply apparatus to the first communication terminal (see paragraph 0113, “the information center 13 performs s230 to notify both vehicles that the inter-vehicle electric power transmission reception is to be executed…the information center 13 also transmits final information about the partner vehicle and electric power transmission reception area, final conditions such as the fee, and a schedule of charge discharge in the electric power transmission reception area”).

	Examiner notes however, Yoshida does not teach the second portable electric power supply apparatus and the second communication terminal are comprises in an unmanned aircraft or an unmanned surface vessel, the control circuitry of the serve is further configured to transmit guidance information to the second communication terminal, such that the second communication terminal navigates the unmanned aircraft or the unmanned surface vessel to the place of supply of electric power requested by the first electric power supply apparatus by the date/time of supply of electric power requested by the first electric power supply apparatus based on the guidance information.

	Ren teaches the second portable electric power supply apparatus and the second communication terminal are comprises in an unmanned aircraft or an unmanned surface vessel (see abstract, “Unmanned machine charging system provided by the invention and its control method using unmanned aerial vehicle carries supplement battery for charging the electric automobile through the control centre to judge to be charged around the car of unmanned machine state”; prior art teaches using unmanned aircraft or drone to charge electric vehicle; also see page 4 of translation, “receiving vehicle to be charged the charge requirement information, obtaining position information of vehicle to be charged at the same control centre in real time; according to the position information of the charging car judges the material of the awaiting state of unmanned machine charging vehicle peripheral within a predetermined range and then selects an idle unmanned machine sends the assignment instruction, assigning idle unmanned machine is to charge the vehicle to be charged”; prior art teaches receiving charging request from a vehicle and dispatching a nearby idle unmanned aircraft to charge the vehicle), 

 	the control circuitry of the serve is further configured to transmit guidance information to the second communication terminal, such that the second communication terminal navigates the unmanned aircraft or the unmanned surface vessel to the place of supply of electric power requested by the first electric power supply apparatus by the date/time of supply of electric power requested by the first electric power supply apparatus based on the guidance information (see page 4 of translation, “Specifically, the control centre to idle unmanned machine sends the assignment instruction included in the unmanned aerial vehicle reaches the idle running track of automobile to be charged or to be charged vehicle position information. the idle machine can according to the appointing information carried in the instruction operation to the to-be-charged condition, for example, can be directly operated according to assigned track of operation instruction, but also can obtain the position information of the automobile to be charged automatically after making the operation track to run to the vehicle to be charged”; prior art teaches controlling the selected unmanned aircraft to meet the vehicle to be charged; also see page 5 of translation, “In one embodiment a typical unmanned machine receives the assignment instruction includes position information of vehicle to be charged. At this time, according to assignment instruction operation to the to-be charged vehicle comprises unmanned machine after receiving the appointment instruction. The assignment instruction carrying information of the automobile to be charging position determining running track and running to the vehicle to be charged according to the moving track.”).

	It would have bene obvious to one of ordinary skill in the art at the time of invention to modify Yoshida with teaching from Ren to include the second portable electric power supply apparatus and the second communication terminal are comprises in an unmanned aircraft or an unmanned surface vessel, the control circuitry of the serve is further configured to transmit guidance information to the second communication terminal, such that the second communication terminal navigates the unmanned aircraft or the unmanned surface vessel to the place of supply of electric power requested by the first electric power supply apparatus by the date/time of supply of electric power requested by the first electric power supply apparatus based on the guidance information.  The modification would have been obvious, because it is merely applying a known technique (i.e. dispatching an unmanned aircraft to charge requesting vehicle) to a known system (i.e. power supply lending system) ready to provide predictable result (i.e. charge vehicle on road without affecting traffic).

 	As per claim 2, Yoshida teaches wherein each of the reception request information and the solicitation information includes compensation information indicating compensation requested by the first communication terminal (see paragraph 0060, 0092, 0111, 0113, 0119, and 0170, “fee” in the prior art is compensation).

 	As per claim 4, Yoshida teaches wherein the database stores the location the electric power amounts of the portable electric power supply apparatuses, and communication addresses in association with one another (see paragraph 0010, “an electric power transmission reception system (1) enables vehicles to communicate with an information center, (ii) pairs a charge-requesting vehicle…with a discharge-requesting vehicle…(iii) enables the paired charge-requesting vehicle and discharge-requesting vehicle to perform electric power transmission reception therebetween”, and “information center to extract the charge-requesting vehicle and the discharge-requesting vehicle that are to travel in a same area at a same time as paired vehicles from the charge-requesting vehicle and the discharge-requesting vehicle recorded in the database in accordance with the information about the present application, the traveling direction, and the destination point of each of the vehicles”; prior art implies the user of the charge-requesting vehicle must provide time and place at which the user wishes to receive power in order to be matched/paired with users of discharge-requesting vehicle;  also see paragraph 0053, “The information about the electric power transmission reception antennas 23 includes…the amount of electric power that can be transmitted and received”; see paragraph 0094, “The request for performing an inter-vehicle electric power transmission reception includes a vehicle ID, positional information, a destination point (or a planned route), a requested charge amount or discharge amount, a  charge-demanding area or a discharge-demanding area, and other items of information to be recorded into the aforementioned charge-requesting vehicle database and discharge-requesting vehicle database”; also see paragraph 0083-0084, 0116-0117, 0177-0178, and 0183); and 

the control circuitry is further configured to extract, from the database, respective communication addresses of the extracted electric power supply apparatus to transmit the solicitation information (see paragraph 0009-0010, “The extraction device is provided in the information center to extract the charge-requesting vehicle and the discharge-requesting vehicle that are to travel in a same area at a same time as paired vehicles from the charge-requesting vehicle and the discharge-requesting vehicle recorded in the database in accordance with information about the present location, the traveling direction, and the destination point of each of the vehicles”; see paragraph 0078, 0088 and 0116-0117, “if multiple discharge-requesting vehicles are capable of traveling in the same electric power transmission reception area at the same time as a certain charge-request vehicle, the vehicles to be paired maybe determined in consideration of requested charge amount and requested discharge amount”).
 	
 	As per claim 5, Yoshida teaches wherein the second portable electric power supply apparatus is comprises engine-driven electric power generator or a portable storage battery (see paragraph 0010, 0039-0044, and 0053).
 	
 	As per claim 6, Yoshida does not teach the second communication terminal navigates the unmanned aircraft or the unmanned surface vessel to the place of return of the second portable electric power supply apparatus by the date/time of return of the second portable electric power supply apparatus.

	Ren suggests the second communication terminal navigates the unmanned aircraft or the unmanned surface vessel to the place of return of the second portable electric power supply apparatus by the date/time of return of the second portable electric power supply apparatus (see page 3 and 4 of translation, “The invention uses unmanned aerial vehicle is an electric automobile for electricity supplying, and the control center wireless control several machine for monitoring and distributing frame, it will not be affected by the traffic condition, can also be selected and quickly dispatch unmanned aerial vehicle is an electric vehicle charging. when the electric car charging electric quantity is not enough, sending the charging request information to the control centre through wireless communication, a control centre carried in the charging request information after receiving information of position information around the unmanned machine to judge the position and state, then selecting an idle unmanned aerial vehicle is the electric vehicle to be charged.”; prior art teaches receiving charging request from a vehicle and dispatching a nearby idle unmanned aircraft to charge the vehicle; prior art also teaches some unmanned aircrafts are in idle status and fully charged, thus suggesting that the unmanned aircrafts would return to charging station to get ready for the next job after finishing charging the vehicle).

	It would have bene obvious to one of ordinary skill in the art at the time of invention to modify Yoshida with teaching from Ren to include the second communication terminal navigates the unmanned aircraft or the unmanned surface vessel to the place of return of the second portable electric power supply apparatus by the date/time of return of the second portable electric power supply apparatus.  The modification would have been obvious, because it is merely applying a known technique (i.e. instructing unmanned vehicle to return after finishing charging other vehicle) to a known system (i.e. power supply lending system) ready to provide predictable result (i.e. get ready for the next job).

 	As per claim 8, Yoshida teaches wherein the control circuitry is further configured to: after the application information of the second communication terminal has been transmitted to the first communication terminal, receive agreement information indicating whether to agree with an application by the second communication terminal from the first communication terminal; and transmit the agreement information of the first communication terminal to the second communication terminal (see paragraph 0088 and 0112-0113).




Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (Pub. No.: US 2013/0035823), in view of Ren et al. (CN 108263224), and further in view of Li et al. (CN 107909729).
	As per claim 3, Yoshida does not explicitly teach wherein each of the reception request information and the solicitation information includes information related to a date/time of return of the second portable electric power supply apparatus and a place of return of the portable second electric power supply apparatus.  Examiner argues however, date/time or location of return is a basic condition in a rental contract.  Examiner cites Li to support this argument.

	Li teaches wherein each of the reception request information and the solicitation information includes information related to a date/time of return of the second portable electric power supply apparatus and a place of return of the portable second electric power supply apparatus (see abstract, “mobile power supply detecting instruction for detecting whether the mobile power supply stores registered information and lease information, cost accounting, obtained in the rental information of rental start time, background terminal calculates the rental fee”). 

	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Yoshida with teaching from Li to include wherein each of the reception request information and the solicitation information includes information related to a date/time of return of the second portable electric power supply apparatus and a place of return of the portable second electric power supply apparatus.  The modification would have been obvious, because it is merely including basic information in a rental contract to a known system (i.e. system for lending/borrowing portable electric power supply) ready to provide predictable result (i.e. specify returning condition of the portable electronic power supply).




Response to Remarks

	Rejection under 35 U.S.C. 101
The amended claims require using specialized machine (i.e. unmanned aircraft) to perform unconventional function (i.e. automatically travels to power requesting vehicle to perform power transfer).  As such, the present claims have been integrated into practical application.  Examiner withdraws rejection under 35 U.S.C. 101 accordingly.

Rejection under 35 U.S.C. 102/103
Examiner cites a new reference, Ren et al. (CN 108263224), to address the newly added limitations.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
AUG-2022